Citation Nr: 1807776	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  11-20 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a neurological disorder of the right foot, to include radiculopathy and right foot drop, as secondary to service-connected degenerative joint disease of the right ankle.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1957 to June 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

This appeal was previously before the Board in November 2014 and again in May 2016 when it was remanded for further development.  Following the completion of that development, it was returned to the Board and is now ready for further appellate review.

In the April 2016 Written Brief Presentation, the Veteran's representative indicated that the Veteran would like to submit a claim for service connection for left foot drop, to include as secondary to service-connected disability.  The May 2016 remand referred this issue to the RO for appropriate action.  The Board notes that the RO has yet to address this issue.  See 38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. § Parts 3, 19, and 20 (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from this remand, but it is necessary to ensure there is a complete record so the Veteran is afforded every possible consideration.

The Veteran was afforded a VA examination in May 2017 pursuant to the May 2016 remand.  An opinion was provided in December 2017.  After examining the Veteran and reviewing the claims file, the examiner opined that the Veteran's right lower extremity neurological condition, diagnosed as radiculopathy, was at least as likely as not caused by his back condition.

The Board finds the December 2017 opinion inadequate for several reasons.  First, the examiner did not address direct service connection to include the injury in May 1960 when the Veteran jumped from a bulldozer.  Secondly, the examiner did not address secondary service connection as it relates the Veteran's right ankle disorder, right knee disorder, and/or bilateral hip disorder, to include by any altered gait associated with those disorders.  

Regrettably, the Board finds that the December 2017 VA examiner's opinion is inadequate and did not comply with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  As a result, the Board must remand for an addendum medical opinion.

Finally, as the case is being remanded, all relevant ongoing VA medical records should also be requested on remand.  38 U.S.C. § 5103A(c) (2012); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's VA treatment records, dated from January 2016, forward.

2.  Obtain an addendum opinion for the Veteran's neurological disorder of the right foot.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the opinion.

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current neurological disorder of the right lower extremity and/or foot had its clinical onset during active service or is related to any in service disease, event, or injury, to include the injury in May 1960 when the Veteran jumped from a bulldozer.

(b)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current neurological disorder of the right lower extremity and/or foot was caused by the Veteran's right ankle disorder, right knee disorder, and/or bilateral hip disorder, to include by any altered gait associated with those disorders.  

(c)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current neurological disorder of the right lower extremity and/or foot was aggravated (i.e., worsened) by the Veteran's right ankle disorder, right knee disorder, and/or bilateral hip disorder, to include by any altered gait associated with those disorders.  

The examiner must provide a comprehensive report that includes a complete rationale for all opinions and conclusions reached.

3.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

